—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 22, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*677Claimant was terminated from his employment as a special motor equipment operator when the employer learned that the commercial driver’s license that claimant was required to maintain as a condition of his employment had expired several years earlier. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. We affirm.
The record reveals that claimant failed to take appropriate measures to renew his commercial driver’s license so as to comply with the employer’s legitimate licensing requirement. Since claimant voluntarily engaged in conduct which rendered him ineligible for continued work and left the employer with no choice but to terminate his employment, we find substantial evidence to support the Board’s conclusion that claimant provoked his discharge and thereby voluntarily left his employment without good cause (see, Matter of Parker [Sweeney], 246 AD2d 943; Matter of Killorin [Sweeney], 232 AD2d 696). We have considered claimant’s remaining contentions and find them to be lacking in merit.
Mikoll, J. P., Crew III, Peters, Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.